DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Response to Amendment
The amendment filed on March 30, 2022 has been entered. Claims 1, 3-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on February 01, 2022. 
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: Claim 1 deleted some limitations from the immediate prior version submitted on 12/01/2021 instead of crossing them out as cited in MPEP 714, 37 CFR 1.121(c-2) as “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. "
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a through hole”, “a central focusing hole”. Claim 1 further recites “passes through the hole” in line 11. It is not clear which hole is being referred by “the hole”. It is also not clear if the beam passes through both holes or one hole only.
Claim 1 recites “a focal point” in line 3. Claim 1 further recites “first path…. directs the focal point….second path…directs the focal point”. It is unclear if the  light converging unit has one or more than one focal points.
Claim 3 depends on claim 1 and recites “the focusing lens”. There is insufficient antecedent basis for this limitation in the claim since claim 1 does not mention any focusing lens.
Claim 3 depends on claim 1 and recites “the third element”. There is insufficient antecedent basis for this limitation in the claim since claim 1 does not mention any third element.
Claim 10 depends on claims 1, 3-9 and recites “the lower surface of the second optical element”. There is insufficient antecedent basis for this limitation in the claim since claims 1, 3-9 do not mention any lower surface of the second optical element.
Claim 15 recites “a lower surface of the first optical element” on lines 7 and 17. It is not clear if they are referencing to the same surface or not.
Claims 3-14 and 16-20 are rejected based on their dependency on claims 1 and 15, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 3-20 are rejected under 35 USC 103 as being unpatentable. 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and further in view of Yuuji et al., JPS57068811 (hereafter Yuuji), Phy217, webpage, 2017 (hereafter Phy217), and evidenced by Moore, Patrick (26 June 2002), More Small Astronomical Observatories. p. 229. ISBN 9781852335724 (hereafter Moore).
Kusaka teaches a laser processing apparatus and optical device. 
“A laser processing apparatus comprising: a light source generating a laser beam; (Kusaka teaches in paragraph [3] “A laser processing apparatus which is provided with a laser oscillator, a support table and an optical system is known.”)
“and a light converging unit converging the laser beam to a focal point on an object to be processed, wherein the light converging unit includes:” (Fig. 1 and 2 teaches laser optical system 32 that converges laser beam LB to a focus point on object 12) 

    PNG
    media_image1.png
    792
    778
    media_image1.png
    Greyscale

Fig. 2 of Kusaka teaches first and second optical elements in a laser system
“a first optical element including a through hole penetrating the first optical element;” (Fig. 2 teaches reflective mirror 38 with an opening in the middle. Here 38 corresponds to the first optical element in the instant claim.)
“a second optical element including a first region reflecting the laser beam and a second region transmitting the laser beam,”(Kusaka teaches a convex lens 37 and concave lens 45 in Fig. 2. Paragraph [24] teaches  “A dielectric multilayered film Ma is coated on the convex surface 37a of the convex separation lens 37. The convex separation lens 37 transmits light of the first wavelength light and reflects light of the second wavelength light. In more detail, the convex separation lens 37 reflects the laser beam LB which goes from the upper side in the direction opposing the Z direction along the first optical axis 10c, obliquely upward and outward, by the dielectric multilayered film Ma. The convex separation lens 37 guides the visible light VB from the down side to the upper side for illumination while refracting to converge and letting through a large portion of the visible light VB which progresses downward along the Z direction from the upper side.”)
“an object to be processed…. to a central activation region of the object… to a peripheral activation region of the object that does not overlap the central activation region.” (The claim is interpreted as the laser system can be positioned to process a selected location on the object. Kusaka teaches in Fig. 2 that the laser system is positioned to process a location 12a on the object 12. 
This claim is directed to the regions on the object worked upon by the laser apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.)
However, Kusaka does not teach that second region surrounds first region, a hole within first region. 

    PNG
    media_image2.png
    398
    626
    media_image2.png
    Greyscale

Fig. 26 of Phy217 teaches Maksutov telescope with 1st and 2nd elements
 “a second optical element including a first region reflecting the laser beam and a second region transmitting the laser beam, …..and wherein the second region surrounds the first region;” (Phy217 teaches catadioptric telescopes and hence is solving the same problem of controlling light through lenses and mirrors as the instant claim.
Phy217 teaches Maksutov telescope in Fig. 26 and page 6 “The spherical inner face of the corrector lens has a small spot aluminized on it which acts as the secondary mirror”. The spherical primary mirror in Maksutov telescope corresponds to the first optical element of the instant claim. The spherical corrector lens with spherical secondary mirror corresponds to the second element of the instant claim. Here the secondary reflecting mirror corresponds to first region and the surrounding region of the corrector lens corresponds to the second region.)
“wherein a second path of the laser beam is reflected from the first region of the second optical element, then reflected from a lower surface of the first optical element, then transmitted through the second region of the second optical element, and directs the focal point to a peripheral activation region of the object that does not overlap the central activation region.” (Annotated Fig. 26 of Phy217. Fig. 26 teaches light path coming from secondary element to first element. It is inherent that light coming through the through hole of the first element will follow the same path.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 in Kusaka to add a correcting lens as taught in Phy217 to enable transmission through the element. One of ordinary skill in the art would have been motivated to do so because “Maksutov telescopes offer the ultimate in imaging performance. This is true to a point, as it is easier to shape and polish spherical surfaces to a high accuracy than the aspheric surfaces found in Schmidt-Cassegrain correctors. In order to minimise off-axis aberrations like coma and astigmatism, the focal lengths of Maksutovs tend to be higher than Schmidt-Cassegrain telescopes, with typical focal ratios of f/15. This results in a smaller secondary mirror and hence a reduced central obstruction, which improves image contrast.” as taught in page 7 of Phy217. Additionally the optical system comprising elements 38, 37, and 45 in Kusaka is another version of Maksutov telescope as evidenced by Moore below.

    PNG
    media_image3.png
    814
    938
    media_image3.png
    Greyscale

Screenshot of Moore teaches that Maksutov taught different sizes of corrector lens)
However, the primary combination of references does not teach a hole within first region of the second optical element.

    PNG
    media_image4.png
    804
    640
    media_image4.png
    Greyscale

Fig. 1 and 2 of Yuuji compares a secondary optical element without and with through hole
“wherein the second optical element includes a central focusing hole, disposed within the first region, that penetrates the second optical element, ….. wherein a first path of the laser beam passes through the hole and directs the focal point,”  (The limitation “central focusing hole” is interpreted as a hole positioned around the center because the original disclosure does not describe any special focusing structure of the hole.
Yuuji teaches a Cassegrain optical system hence Yuuji is solving the same problem as of controlling light through lenses and mirrors as the instant claim. 
Yuuji teaches a Cassegrain system with spherical mirror 1 with aperture in Fig. 2. The mirror 1 corresponds to the first element in the instant claim. Fig. 2 teaches secondary mirror 5 with a penetrating hole positioned in the center. This hole corresponds to the central focusing hole in the instant claim. Fig. 2 further teaches a light path that passes through the hole in the second element and directed towards an object.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 in Kusaka to add an opening in the center as taught in Yuuji to enable reflection as well as transmission through the element. One of ordinary skill in the art would have been motivated to do so because “In the conventional configuration shown in FIG. 1, the incident light flux (diameter L2) scattered from the hole in the center of the main mirror 1 is transmitted along the optical axis. Thus, in the conventional configuration, the dangerous reflected light that is dissipated in the incident direction and the reflected direction is eliminated, and work safety is improved, and the system is used as a monitor (measurement) of the incident laser beam” in Fig. 2 as taught in page 4 of the attached machine translation of Yuuji. )
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and further in view of Yuuji et al., JPS57068811 (hereafter Yuuji), Phy217, webpage, 2017 (hereafter Phy217) and evidenced by Moore as applied to claim 1 above and further in view of Mandler, US 2730013 (hereafter Mandler).
Regarding claim 3, “The laser processing apparatus of claim 1, wherein the third optical element further includes a supporting plate supporting the focusing lens.” (Primary combination of references does not explicitly teach a third element including a supporting plate for focusing lens. 
Mandler teaches a reflecting lens system and hence from the same filed as the instant claim.

    PNG
    media_image5.png
    489
    699
    media_image5.png
    Greyscale

Figure of Mandler teaches supporting plate for another lens
Mandler teaches in Figure a lens 3 supported on another lens 1 where light gets reflected from lens 3 and transmitted through lens 1. The lens 1 corresponds to the support plate in the instant claim. The reflecting lens 3 corresponds to the focusing lens.
Even though Mandler teaches support plate with a reflective lens, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a similar support plate to the focusing lens. One of ordinary skill in the art would have been motivated to do so because “This invention provides a system in which the overall length is smaller than four-tenths of the focal length and which is corrected for aperture and asymmetric defects as well as for the chromatic lengthwise deviation and focal differences” as taught in column 1, lines 44-50 in Mandler.)
Regarding claim 4, 
“The laser processing apparatus of claim 3, wherein a thickness of the supporting plate is uniform, and the supporting plate transmits the laser beam.”(Primary combination of references does not explicitly teach supporting plate for focusing lens. 
Mandler teaches in Figure that lens 1 is uniform and transmits light.
Even though Mandler teaches support plate with a reflective lens, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a similar support plate to the focusing lens. One of ordinary skill in the art would have been motivated to do so because “This invention provides a system in which the overall length is smaller than four-tenths of the focal length and which is corrected for aperture and asymmetric defects as well as for the chromatic lengthwise deviation and focal differences” as taught in column 1, lines 44-50 in Mandler.)
Regarding claim 5, 
“The laser processing apparatus of claim 4, wherein the central focusing hole comprises a smaller area than an area of the first region” (Kusaka does not teach a hole in the first region.
Annotated Fig. 2 of Yuuji teaches an opening at the center of submirror for transmission and the surrounding region is for reflection. Fig. 2 teaches the diameter of central hole is smaller than the reflecting surface of submirror 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 in Kusaka to add an opening in the center as taught in Yuuji to enable reflection as well as transmission through the element. One of ordinary skill in the art would have been motivated to do so because “In the conventional configuration shown in FIG. 1, the incident light flux (diameter L2) scattered from the hole in the center of the main mirror 1 is transmitted along the optical axis. Thus, in the conventional configuration, the dangerous reflected light that is dissipated in the incident direction and the reflected direction is eliminated, and work safety is improved, and the system is used as a monitor (measurement) of the incident laser beam” in Fig. 2 as taught in page 4 of the attached machine translation of Yuuji.)
Regarding claim 6,
“The laser processing apparatus of claim 5, wherein a size of the central focusing hole is smaller than a size of the through hole.” (Kusaka does not teach a hole in the first region.
Annotated Fig. 2 of Yuuji teaches the opening in submirror is smaller than the opening in primary reflective concave mirror. Here the opening in submirror is central focusing hole. The opening in primary mirror is the through hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 in Kusaka to add an opening in the center as taught in Yuuji to enable reflection as well as transmission through the element. One of ordinary skill in the art would have been motivated to do so because “In the conventional configuration shown in FIG. 1, the incident light flux (diameter L2) scattered from the hole in the center of the main mirror 1 is transmitted along the optical axis. Thus, in the conventional configuration, the dangerous reflected light that is dissipated in the incident direction and the reflected direction is eliminated, and work safety is improved, and the system is used as a monitor (measurement) of the incident laser beam” in Fig. 2 as taught in page 4 of the attached machine translation of Yuuji.)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Phy217, Mandler and evidenced by Moore as applied to claim 6 above and further in view of Yuko et al., JP2015166094 ( hereafter Yuko). 
 “The laser processing apparatus of claim 6, further comprising a position adjustment unit disposed on a path of the laser beam generated from the light source and adjusting an irradiation position of the laser beam on the object to be processed, wherein the position adjustment unit includes a first galvano mirror determining a position on an x-axis of the focal point on the object to be processed and a second galvano mirror determining a position on a y-axis crossing the x-axis.” (The claim is interpreted as position adjustment unit comprises galvano mirrors to adjust focus position of laser beam in x-y axes in Cartesian system. The primary combination of references does not teach galvano scanners. 
Yuko teaches a laser processing device with galvano scanning mechanism and ftheta lens. Yuko teaches in Fig. 1 two galvano scanners 5x and 5y that scans in x and y directions during laser processing.  
Since the galvano scanners in Yuko is similar to the galvano scanners in the instant claim, it is implied that the galvano scanners adjusts path of light beam in Yuko similarly to the instant claim. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add galvano scanners as taught in Yuko in place of the reflective mirror 33 and/or 36 as taught in Kusaka. One of ordinary skill in the art would have been motivated to do so in order to obtain “a desired two-dimensional pattern” as taught in page 3, paragraph 5 in Yuko.)

    PNG
    media_image6.png
    720
    612
    media_image6.png
    Greyscale

Fig. 1 of Yuko teaches galvano scanner scanning in x-y axes
Claims 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Phy217, Mandler, Yuko, and evidenced by Moore as applied to claim 7 above and further in view of Tanaka, US20030112322 ( hereafter Tanaka). 
Regarding claim 8, 
“The laser processing apparatus of claim 7, wherein the laser beam is a pulse type laser having a pulse duration of femtoseconds.” (The claim is interpreted as the laser source is a pulse type laser with a pulse duration of femtoseconds as described in page 7 of the instant specification “The light source 100 may comprise an ultra-short pulse laser with a very high energy density, and may process the object to be processed 10. In some embodiments, light source 100 may have a pulse duration measured in nanoseconds, picoseconds, or even femtoseconds (i.e., less than a picosecond).” Page 8 of the instant specification further describes “the light source 100 may generate a laser beam 20 beam other than the ultra-short pulse laser beam described above. For example, the laser beam 20 may be a pulse-type laser beam or a continuous wave laser beam having a pulse duration measured in nanoseconds.” 
However, primary combination of references does not explicitly teach a pulse laser of femtosecond duration. 
Tanaka teaches a laser beam apparatus with galvanometers, ftheta lenses for processing a semiconductor device. Tanaka teaches YAG laser source for pulse oscillation with 1065nm wavelength in paragraph [21-22] which corresponds to a pulse duration of femtoseconds.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the femtosecond laser source as taught in Tanaka to replace the laser system as taught in Kusaka. One of ordinary skill in the art would have been motivated to do so because YAG lasers have “higher absorption coefficients with respect to the amorphous silicon film” as taught in Tanaka in paragraph [22]. ) 
Regarding claim 9, 
“The laser processing apparatus of claim 8, wherein the object to be processed includes a non-activation region where the laser beam does not reach and an activation region where the laser beam reaches, and the activation region includes: the central activation region disposed at a center part of the non-activation region, and the peripheral activation region disposed at a region surrounding the non-activation region.” (The claim is interpreted as the laser system can be positioned to process a selected location on the object. Kusaka teaches in Fig. 2 that the laser system is positioned to process a location 12a on the object 12. 
This claim is directed to the regions on the object worked upon by the laser apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115. )
Regarding claim 12,
“The laser processing apparatus of claim 9, wherein: a curvature of the first region and the second region of the second optical element is equal to a curvature of the lower surface of the second optical element.” (Kusaka teaches an optical element with equal convex (37a) and concave (45a) surfaces in Fig. 2 and 3.)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Phy217, Yuko, Mandler, Tanaka, and evidenced by Moore as applied to claim 9 above and further in view of  Ophirot, webpage, June 2018(hereafter Ophirot). 
 “The laser processing apparatus of claim 9, wherein a curvature of the first region and the second region of the second optical element is larger than a curvature of the lower surface of the second optical element.” (The limitation is interpreted as the second optical element is a convexo-concave element where convex side has greater curvature than the concave side as defined in Merriam-Webster dictionary. Kusaka teaches an optical element with convex (37a) and concave (45a) surfaces in Fig. 2 and 3. Kusaka does not explicitly teach that the curvature of one side is greater than the other.
Ophiropt teaches convex lenses are used in a laser system for focusing and thus solving the same problem as the instant claim. 

    PNG
    media_image7.png
    960
    1716
    media_image7.png
    Greyscale

Screenshot of Ophiropt teaches convex lenses as focus lens 
Ophiropt teaches a convexo-concave or positive meniscus lens for focusing. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex-concave lens in Kusaka to make a convexo-concave lens as taught in Ophiropt. One of ordinary skill in the art would have been motivated to do so in order to reduce spherical aberration as taught in Ophiropt.)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Phy217, Yuko, Mandler, Tanaka and evidenced by Moore as applied to claim 9 above and further in view of Glassdynamics, Nov 2018 (hereafter Glassdynamics).
 “The laser processing apparatus of claim 9, wherein a curvature of the first region and the second region of the second optical element is smaller than a curvature of the lower surface of the second optical element.” (The claim is interpreted as the second optical element is a concavo-convex element where concave side has greater curvature than the convex side as defined in Merriam-Webster dictionary.  Kusaka teaches an optical element with convex (37a) and concave (45a) surfaces in Fig. 2 and 3. Kusaka does not explicitly teach that the curvature of one side is greater than the other. 
Glassdynamics teaches a concavo-convex or negative meniscus lens. 

    PNG
    media_image8.png
    973
    1769
    media_image8.png
    Greyscale

Screenshot of Glassdynamics teaches different types of lenses
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex-concave lens in Kusaka to make a convcavo-convex lens as taught in Glassdynamics. One of ordinary skill in the art would have been motivated to do so in order to diverge laser beams as taught in Glassdynamics.)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), Yuuji et al., JPS57068811 (hereafter Yuuji), Phy217, webpage, 2017 (hereafter Phy217), Mandler, and evidenced by Moore as applied to claim 4 above and further in view of Deppo et al., A lightweight Schmidt space telescope configuration for ultra-high energy cosmic ray detection, ICSO 2018 (hereafter Deppo).
 “The laser processing apparatus of claim 4, wherein the supporting plate includes a central hole exposing the focusing lens at a position overlapping the focusing lens.” (The primary combination of references does not explicitly teach a central hole in the supporting plate. 

    PNG
    media_image9.png
    551
    726
    media_image9.png
    Greyscale

Fig. 1(b) in Deppo teaches a hole in Schmidt corrector plate
Deppo teaches a lightweight Schmidt telescope and hence is solving the same problem as designing a corrector plate to reduce aberration. Deppo teaches in Figure 1(b) a central hole in the optical corrector. 
Even though Deppo teaches the perforated corrector plate for a Schmidt telescope, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add this plate in the laser apparatus in Kusaka. One of ordinary skill in the art would have been motivated to do so in order to improve field of view as taught in Conclusion of Deppo and thus reduce spherical aberration.)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), Yuuji et al., JPS57068811 (hereafter Yuuji), Phy217, webpage, 2017 (hereafter Phy217), Mandler, Deppo and evidenced by Moore as applied to claim 13 above and further in view of Kimura, JP2011125905 (hereafter Kimura).
“The laser processing apparatus of claim 13, further comprising: a window disposed between the light converging unit and the object to be processed.” (Primary combination of references does not teach a window. Kimura teaches a laser processing apparatus with ftheta lens and diaphragm. Kimura teaches a window 5a between optical system and the workpiece 6.  

    PNG
    media_image10.png
    595
    679
    media_image10.png
    Greyscale

Fig. 1 of Kimura teaches protective window between focusing lens and workpiece
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the laser apparatus in Kusaka to add the window as taught in Kimura. One of ordinary skill in the art would have been motivated to do so because it “has both a protective effect of the window to prevent dust scattered from the workpiece 6” as taught in page 8, paragraph 4 of Kimura. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Phy217, Yuko, and as evidenced by Moore and further in view of Glassdynamics, Nov 2018 (hereafter Glassdynamics).
 “ A laser processing apparatus comprising: a first optical element including a through hole penetrating the first optical element;”(similar scope to claim 1 and therefore rejected under the same argument)
“wherein a lower surface of the first optical element is a concave mirror,” (Fig. 2 of Kusaka teaches 38a, lower surface of 38, as concave mirror) 
 “the second optical element includes a central focusing hole penetrating the second optical element,” (similar scope to claim 1 and therefore rejected under the same argument)
“ the upper surface of the second optical element includes a first region reflecting a laser beam and a second region transmitting the laser beam,” (similar scope to claim 1 and therefore rejected under the same argument)
“and wherein a first light reflected on the first region of the second optical element and then reflected on the lower surface of the first optical element and a second light passing the central focusing hole of the second optical element are transmitted to different points on the object.” (Similar scope to claim 1 and therefore rejected under the same argument.)
“ a second optical element disposed between the first optical element and an object to be processed;” (Kusaka teaches lens 37 and 45 placed between concave mirror 38 and object 12. Here lens 37 and 45 corresponds to the second optical element. Concave mirror 38 corresponds to the 1st optical element.)
Kusaka does not explicitly teach a focusing lens, a positive lens as a second element, and lower surface of second element transmitting a beam.
“the lower surface of the second optical element transmits the laser beam” (Kusaka does not explicitly teach second optical element transmits laser beam. Phy217 teaches Maksutov telescopes wherein there is an optical corrector in combination with reflecting spot as the second element. The lower surface of optical corrector transmits laser beam as taught in Fig. 26 of Phy 217.)
“wherein a path of the laser beam is reflected from the first region of the second optical element, then reflected from a lower surface of the first optical element, then transmitted through the second region of the second optical element,” (Annotated Fig. 26 of Phy217. Fig. 26 teaches light path coming from secondary element to first element. It is inherent that light coming through the through hole of the first element will follow the same path.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 in Kusaka to add a correcting lens as taught in Phy217 to enable transmission through the element. One of ordinary skill in the art would have been motivated to do so because “Maksutov telescopes offer the ultimate in imaging performance. This is true to a point, as it is easier to shape and polish spherical surfaces to a high accuracy than the aspheric surfaces found in Schmidt-Cassegrain correctors. In order to minimise off-axis aberrations like coma and astigmatism, the focal lengths of Maksutovs tend to be higher than Schmidt-Cassegrain telescopes, with typical focal ratios of f/15. This results in a smaller secondary mirror and hence a reduced central obstruction, which improves image contrast.” as taught in page 7 of Phy217. Additionally the optical system comprising elements 38, 37, and 45 in Kusaka is another version of Maksutov telescope as evidenced by Moore, page 229.)
The primary combination of references does not explicitly teach a focusing lens, and a positive lens as a second element.
“and a focusing lens disposed between the second optical element and the object to be processed,… and the focusing lens overlaps the central focusing hole.” (The limitation “the focusing lens overlaps the central focusing hole” is interpreted as the focusing lens overlaps the optical beam path through central focusing hole as described in Fig. 13 of the original disclosure.
Yuko teaches a focusing lens 6 placed between the object 7 and other optical elements in laser system in Fig. 1. Yuko teaches in Fig. 1 that the focusing lens is positioned in the path of laser beam such that the lens collect the beam transmitted through the optical elements and converge it onto the object. 
Even though Yuko does not explicitly teach a focusing lens overlapping the path through a focusing hole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the focusing lens as taught in Yuko in the laser system as taught in Kusaka to collect and converge the transmitted beam. One of ordinary skill in the art would have been motivated to do so in order to obtain “a desired two-dimensional pattern” as taught in page 3, paragraph 5 in Yuko.)
The primary combination of references does not explicitly teach a positive lens as a second element.
“a curvature center of an upper surface of the second optical element and a curvature center of a lower surface of the second optical element are disposed between the second optical element and the object to be processed,” (The claim is interpreted as the second element is a positive lens as described in Fig. 13 of the original disclosure. 
Glassdynamics teaches positive meniscus lens with convex-concave surface. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex-concave lens in Kusaka to make it a positive meniscus lens as taught in Glassdynamics. One of ordinary skill in the art would have been motivated to do so in order to converge laser beams as taught in Glassdynamics.)
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Phy217, Yuko, and Glassdynamics, Nov 2018 (hereafter Glassdynamics) as evidenced by Moore and further in view of Mandler, US 2730013 (hereafter Mandler).
Regarding claim 16,
“The laser processing apparatus of claim 15, further comprising a supporting plate supporting the focusing lens, and the supporting plate transmits the laser beam.” (similar scope to claims 3 and 4; and therefore rejected under the same argument)
Regarding claim 17,
“The laser processing apparatus of claim 16, wherein the supporting plate includes a central hole at a region overlapping the focusing lens.” (similar scope to claim 13 and therefore rejected under the same argument)
Regarding claim 18,
“The laser processing apparatus of claim 17, further comprising a position adjustment unit adjusting an irradiation position of the laser beam on the object to be processed, and the position adjustment unit includes a galvano mirror.” (similar scope to claim 7 and therefore rejected under the same argument)
Regarding claim 19,
“The laser processing apparatus of claim 18, wherein the central focusing hole is disposed within a region overlapping the through hole.” (Kusaka does not teach central focusing hole. Yuuji teaches in Fig. 2 opening in submirror 5 in a region overlapping the opening of reflecting concave mirror 1. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the laser apparatus in modified Kusaka to position the central focusing hole overlapping the through hole as taught in Yuuji.  One of ordinary skill in the art would have been motivated to do so to make a safe laser system as taught in abstract in Yuuji.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Phy217, Yuko, and Glassdynamics, Nov 2018 (hereafter Glassdynamics) and Mandler, US 2730013 (hereafter Mandler) and evidenced by Moore as applied to claim 19 above and further in view of Kimura.
 “The laser processing apparatus of claim 19, further comprising a window disposed between the supporting plate and the object to be processed.” (similar scope to claim 14 and therefore rejected under the same argument)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US patent 11253952(hereafter ‘952) in view of  Yuuji, Phy 217 and Ophirot. Table 1 compares the limitations of claim 1 and 15 with relevant claims of the reference patent.
Table 1
16/657222(instant claim 1)
Reference patent ‘952
16/657222(instant claim 15)
A laser processing apparatus comprising: 
(claim 1)A laser processing apparatus comprising:
A laser processing apparatus comprising: 
a light source generating a laser beam;
(claim 1)a light source configured to generate a laser beam;

and a light converging unit converging the laser beam to a focal point on an object to be processed, wherein the light converging unit includes:
(claim 1)and a light converging optical system configured to converge the laser beam to a focal point at an object to be processed, the light converging optical system comprising

a first optical element including a through hole penetrating the first optical element;
(claim 1) a through-hole optical element
(claim 2) the through- hole optical element has a through hole penetrating a center of the through-hole optical element
a first optical element including a through hole penetrating the first optical element;
a second optical element including a first region reflecting the laser beam and a second region transmitting the laser beam,
(claim 1)and wherein an upper surface of the composite optical element is convex and comprises a first region configured to reflect the laser beam and a second region configured to transmit the laser beam.
(claim 19) the upper surface of the composite optical element comprising a first region configured to reflect the laser beam and a second region configured to transmit the laser beam,
the upper surface of the second optical element includes a first region reflecting a laser beam and a second region transmitting the laser beam,
wherein the second optical element includes a central focusing hole, disposed within the first region, that penetrates the second optical element, and wherein the second region surrounds the first region;

the second optical element includes a central focusing hole penetrating the second optical element,


and a focusing lens disposed between the second optical element and the object to be processed,

(claim 1)wherein the through-hole optical element comprises a first recess portion configured as a concave mirror at a lower surface of the through-hole optical element,
wherein a lower surface of the first optical element is a concave mirror,
wherein a second path of the laser beam is reflected from the first region of the second optical element, then reflected from a lower surface of the first optical element, then transmitted through the second region of the second optical element,
(claim 1) an upper surface of the composite optical element …comprises a first region configured to reflect the laser beam and a second region configured to transmit the laser beam. (claim 19) a lower surface of the through-hole optical element is configured to reflect the laser beam, …the upper surface of the composite optical element comprising a first region configured to reflect the laser beam and a second region configured to transmit the laser beam, the lower surface of the composite optical element being configured to transmit the laser beam incident from the second region, 
wherein a path of the laser beam is reflected from the first region of the second optical element, then reflected from a lower surface of the first optical element, then transmitted through the second region of the second optical element,




(claim 19) wherein curvature centers of an upper surface and a lower surface of the composite optical element are under the composite optical element,
a curvature center of an upper surface of the second optical element and a curvature center of a lower surface of the second optical element are disposed between the second optical element and the object to be processed,

(claim 1)and a composite optical element under the through-hole optical element,
(claim 19) a composite optical element between the through-hole optical element and the object,
a second optical element disposed between the first optical element and an object to be processed;



and the focusing lens overlaps the central focusing hole,

(claim 3)the composite optical element comprises a second recess portion that is concave at a lower surface of the composite optical element, the second recess portion being configured to transmit the laser beam
(claim 19) the lower surface of the composite optical element being configured to transmit the laser beam incident from the second region,
the lower surface of the second optical element transmits the laser beam

‘952 does not teach a central hole in second optical element, second region surrounds the first region, and focusing lens. 
 “wherein the second optical element includes a central focusing hole, disposed within the first region, that penetrates the second optical element…wherein a first path of the laser beam passes through the hole and directs the focal point to a central activation region of the object, and” (The limitation “central focusing hole” is interpreted as a hole positioned around the center because the original disclosure does not describe any special focusing structure of the hole.
Yuuji teaches a Cassegrain optical system hence Yuuji is solving the same problem as of controlling light through lenses and mirrors as the instant claim. 
Yuuji teaches a Cassegrain system with spherical mirror 1 with aperture in Fig. 2. The mirror 1 corresponds to the first element in the instant claim. Fig. 2 teaches secondary mirror 5 with a penetrating hole positioned in the center. This hole corresponds to the central focusing hole in the instant claim. Fig. 2 further teaches a light path that passes through the hole in the second element and directed towards an object.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the second optical element in ‘952 to add an opening in the center as taught in Yuuji to enable reflection as well as transmission through the element. One of ordinary skill in the art would have been motivated to do so because “In the conventional configuration shown in FIG. 1, the incident light flux (diameter L2) scattered from the hole in the center of the main mirror 1 is transmitted along the optical axis. Thus, in the conventional configuration, the dangerous reflected light that is dissipated in the incident direction and the reflected direction is eliminated, and work safety is improved, and the system is used as a monitor (measurement) of the incident laser beam” in Fig. 2 as taught in page 4 of the attached machine translation of Yuuji.)
“wherein the second region surrounds the first region;” ((Phy217 teaches catadioptric telescopes and hence is solving the same problem of controlling light through lenses and mirrors as the instant claim.
Phy217 teaches Maksutov telescope in Fig. 26 and page 6 “The spherical inner face of the corrector lens has a small spot aluminized on it which acts as the secondary mirror”. The spherical primary mirror in Maksutov telescope corresponds to the first optical element of the instant claim. The spherical corrector lens with spherical secondary mirror corresponds to the second element of the instant claim. Here the secondary reflecting mirror corresponds to first region and the surrounding region of the corrector lens corresponds to the second region.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element in ‘952 to add a correcting lens as taught in Phy217 to enable transmission through the element. One of ordinary skill in the art would have been motivated to do so because “Maksutov telescopes offer the ultimate in imaging performance. This is true to a point, as it is easier to shape and polish spherical surfaces to a high accuracy than the aspheric surfaces found in Schmidt-Cassegrain correctors. In order to minimise off-axis aberrations like coma and astigmatism, the focal lengths of Maksutovs tend to be higher than Schmidt-Cassegrain telescopes, with typical focal ratios of f/15. This results in a smaller secondary mirror and hence a reduced central obstruction, which improves image contrast.” as taught in page 7 of Phy217.)
However, the primary combination of references does not teach a focusing lens.
Ophiropt teaches convex lenses are used in a laser system for focusing and thus solving the same problem as the instant claim. Ophiropt teaches a plano-convex and a meniscus lens for focusing laser lenses in Fig.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the laser apparatus in ‘952 to add a convex lens for focusing as taught in Ophiropt. One of ordinary skill in the art would have been motivated to do so because plano convex lenses are cheaper as taught in Ophiropt.
Additionally, 
Claim 7 of instant application is met by claim 5 of ‘952
Claim 8 of instant application is met by claims 8 and 9 of ‘952
Claim 10 of instant application is met by  claim 13 of ‘952
Claim 11 of instant application is met by claim 15 of ‘952
Claim 12 of instant application is met by Claim 14 of ‘952
Response to Arguments
Applicant’s arguments filed on March 30, 2022 with respect to claim(s) 1, 3-20 have been considered but are not persuasive. 
Applicant argues on page 8 of the remarks that the amendments of claims 1 and 15 make them distinguishable over co-pending, now issued, application 16/408276. However, as discussed before, a new ground of rejection is based on prior art. Moreover, the claimed invention is similar to Maksutov telescope and combine features known in the art to optimize the telescope structure for a laser operation. Hence, the double patenting rejection is maintained.
The applicant amended claims 1, and 15 and argues on pages 9-18 that this makes the invention distinguishable over prior art. However, as discussed before, a new ground of rejection is based on prior art. 
In response to applicant’s argument on pages 13-15 that there is no teaching, suggestion, or motivation to combine the references Kusaka and Phys217, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Kusaka and Phy217 teach different versions of Maksutov telescope as evidenced by Moore below. It is obvious that an ordinary person in the art would look at different variations of Maksutov telescope while designing an optimized version.

    PNG
    media_image3.png
    814
    938
    media_image3.png
    Greyscale

The applicant argues against the article being worked upon on pages 15-16. 
    PNG
    media_image11.png
    116
    838
    media_image11.png
    Greyscale


Here the object with activation and non-activation region is the article being worked upon. According to MPEP 2115, the limitation referring to the object does not have patentable weight. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761